

EXHIBIT 10.1(b)
RESTRICTED STOCK AGREEMENT
RenaissanceRe Holdings Ltd. (the “Company”), pursuant to its 2016 Long-Term
Incentive Plan (the “Plan”), hereby grants to the Participant the number of
shares of Restricted Stock set forth below. The Restricted Stock is subject to
all of the terms and conditions as set forth herein, as well as the terms and
conditions of the Plan, all of which are incorporated herein in their entirety.
Capitalized terms not otherwise defined herein shall have the same meaning as
set forth in the Plan. In the event of a conflict or inconsistency between the
terms and provisions of the Plan and the provisions of this Restricted Stock
Agreement (this “Agreement”), the Plan shall govern and control.
Participant:
___________________________
Date of Grant:
___________________________
Number of Shares of
Restricted Stock:
___________________________

Vesting Schedule:
Subject to the Participant’s continued employment with the Company or any of its
Affiliates, the Restricted Stock shall vest in accordance with the following
vesting schedule:

Number of Shares
of Restricted Stock
Vesting Date
[_____]
[_____], 20[__]
[_____]
[_____], 20[__]
[_____]
[_____], 20[__]
[_____]
[_____], 20[__]

Acceleration of Vesting:
Notwithstanding the foregoing, the vesting of the Restricted Stock shall be
accelerated upon (i) the Participant’s involuntary Termination as a result of a
Change in Control in connection with which the Restricted Stock is assumed or
substituted, as provided in Section 11(d) of the Plan, or (ii) the consummation
of a Change in Control in connection with which the Restricted Stock is not
assumed or substituted.

Termination of Employment:
In the event of the Participant’s Termination for any reason other than the
Participant’s death or Disability, except as otherwise provided in the following
paragraph, all shares of Restricted Stock which have not vested as of the date
of such Termination shall be immediately forfeited to the Company by the
Participant for no consideration as of such date.

In the event of the Participant’s Termination by reason of the Participant’s
death or Disability or if the Participant shall die or experience a Disability
within thirty (30) days of the Participant’s Termination by the Service
Recipient other than for Cause, all shares of Restricted Stock which have not
vested as of the date of such Termination shall become immediately vested.
Dividends and Voting Rights:
The Participant shall have the right to vote the Restricted Stock and receive
all dividends and other distributions paid or made with respect thereto.

Additional Terms:
The Restricted Stock granted hereunder shall be registered in the Participant’s
name on the books of the Company, but the certificates evidencing such
Restricted Stock shall be retained by the Company while the Restricted Stock
remains unvested, and for such additional time as the Committee determines
appropriate.

The Company shall have the right to deduct from any payment to the Participant
pursuant to this Agreement any federal, state or local income or other taxes
required to be withheld in respect thereof in accordance with Section 17 of the
Plan.
This Agreement does not confer upon the Participant any right to continue as an
employee.
This Agreement shall be construed and interpreted in accordance with the laws of
Bermuda, without regard to the principles of conflicts of law thereof.
*    *    *
[Signatures to appear on the following page(s).]





THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS AGREEMENT AND THE PLAN
AND, AS AN EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK HEREUNDER, AGREES
TO BE BOUND BY THE TERMS OF THIS AGREEMENT AND THE PLAN.
RENAISSANCERE HOLDINGS LTD.
By:    
Signature
Name:    
Title:    
Date:    
PARTICIPANT
   
Signature
Date:    





1